HARLAN, J.—
I liave carefully considered the allegations of the traverser’s petition, filed in this case, asking that the indictment he quashed and set aside, and have weighed the grounds urged in the very able argument made by his counsel, in support of the same, but I am of the opinion that not only the weight of authority, but of reason is against allowing such an inquiry as is here sought to be made into the proceedings before the Grand Jury which found the indictment.
No precedent in the whole history of criminal procedure in our State has been produced in its support, and I am satisfied that greater public mischief than benefit would result from its introduction.
The petition will be dismissed and the motion to quash overruled.